DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 5, “along a portion of a back of the ear”…”stimulate at least one branch of the auriculotemporal nerve” and similarly step (i) are vague.  The auriculotemporal nerve is in front of the ear and it is unclear how this portion that is along a back of the ear can stimulate the front of the ear.  In addition, it is unclear if this portion is on the back of the ear, or just behind the back of the ear.  In line 12, “configured to engage a concha and/or tragus” and line 16’s “and/or cavum” is vague.  It is unclear if the second portion is also configured to engage the cavum or not.  In line 27, “neurostimulation therapy”, and in lines 29 and 32, “stimulation pulses”, are vague.  It is unclear if the neurostimulation therapy of line 27 is the same as the therapy in line 2 or different and if the stimulation pulses of lines 29 and 32 are the same as the 
Similarly, claim 16 has these problems.
In claim 5, line 2, “on a first of a right ear” is vague. 
In claim 21, the claim uses multiple different types of stimulation—neurostimulation therapy, transcutaneous auricular neurostimulation therapy, and claim 19s, transcutaneous stimulation and it cannot be determined if these are the same stimulations or not.
Response to Arguments
Applicant's arguments filed 9/2/21 have been fully considered but they are not persuasive.  The applicant did not argue the 112b rejections and/or correct the claims to overcome the 112b rejections. It is unclear in claim 1 how the device is placed to be “on a back of the ear”.  Does this mean it is on the backside skin of the ear itself?  Or that it is on the skin behind the back of the ear?  In addition, it is unclear how a first portion that is for positioning on the back of the ear and is/comprises an electrode on the back of the ear can stimulate an auriculotemporal nerve. The auriculotemporal nerve is not on the back of the ear or behind the back of the ear but is located in the front of the ear (e.g. see applicant’s figure 1B).  The examiner is unsure exactly how to search for prior art as it is unclear where the device is located and exactly how an electrode behind the ear stimulates an ATN.
The affidavit to overcome the 102a1 rejection has been considered and is sufficient to overcome the rejection based upon Jenkins et al.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	9/11/21